DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       8811 CWELT-2008 LLC,
                             Appellant,

                                    v.

THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
AS TRUSTEE FOR CERTIFICATEHOLDERS OF CWABS INC, ASSET-
       BACKED CERTIFICATES, SERIES 2007-5 ET AL.,
                        Appellee.

                              No. 4D19-3614

                          [February 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE
14013685.

   Rachel M. Coe of Polaris Legal Group, Pompano Beach, for appellant.

   Dariel Abrahamy of Greenspoon Marder LLP, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.